Citation Nr: 0600555	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-26 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
mental disorder to include depression.  


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

It is noted that an April 2004 correspondence requested that 
a power of attorney in favor of The American Legion be 
revoked.  

The veteran testified (along with a friend) at a June 2005 
hearing before the undersigned Veterans Law Judge, and the 
transcript is of record.  


FINDING OF FACT

The veteran sustained no additional disability as a result of 
some fault on the part of VA in providing that treatment.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a claimed mental disorder to include depression have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains June 2003 and July 2004 letters informing 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  It is noted that the June 
2003 letter, initially issued in response to the veteran's 
April 2003 claim for compensation under 38 U.S.C.A. § 1151, 
did not provide the current legal standard regarding such a 
claim.  Rather, it appears that the letter related the legal 
standard in effect for a claim filed prior to October 1, 
1997, (which does not require a showing of fault or accident 
on the part of VA, as compared to the current law as in 
effect on or after October 1, 1997).  The July 2003 rating 
decision on appeal did not address the matter of any fault on 
VA's part because the RO determined at the outset that the 
record lacked evidence that any additional disability had 
been caused by VA care.  Moreover, the June 2004 statement of 
the case (SOC) included regulation 38 C.F.R. § 3.358, which 
applies to a claim filed prior to October 1, 1997, and the 
SOC did not include the applicable standard that any 
additional disability caused by hospital care must be shown 
to have been proximately caused by fault.  

In September 2004, however, the veteran received a 
supplemental statement of the case (SSOC), which contained 
the current legal standard for a claim of compensation under 
38 U.S.C.A. § 1151 (for a claim filed on or after October 1, 
1997).  The SSOC applied the latter legal standard to the 
facts of the veteran's case, and as such, the veteran was 
effectively notified of information and evidence needed to 
substantiate and complete a claim for compensation under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Though the veteran did not initially receive the 
relevant legal standard for his case, the September 2004 SSOC 
corrected any error.  Based on the foregoing and in the 
circumstances of this case, any additional notification would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (recognizing that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received a June 2003 letter prior to the 
rating decision on appeal.  Though, as noted above, the June 
2003 letter provided a legal standard that could not be 
applied to the veteran's claim, the September 2004 SSOC, with 
the applicable legal standard, informed the veteran that he 
could make any comment concerning the additional information 
contained therein.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that any timing error can be cured when 
VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  Again, 
the September 2004 SSOC effectively told the veteran that he 
could make any comment he wished concerning the information 
therein.  Further, a January 2005 SSOC relayed the same 
guidance.  Under these circumstances, the failure to use the 
exact language of the 4th element is harmless error.  See 
Mayfield, 19 Vet. App. at 127.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, via a July 2004 Decision Review Officer conference 
report, the veteran indicated that all of his medical 
treatment had been performed at the VA hospital in White 
River Junction.  As such, the RO obtained VA treatment 
records from 1996 to 2004.  The RO also obtained Social 
Security Administration (SSA) records, which are addressed 
further below.  The record contains various statements from 
the veteran, as well as his testimony at a recent hearing.  
Additionally, the record contains a thorough and sufficient 
VA examination report.  After receiving the September 2004 
and January 2005 SSOCs, the veteran has not identified any 
further outstanding and relevant evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

I.  Facts

The record contains VA hospital reports from 1996 concerning 
the veteran's left lower quadrant pain and problems.  In 
February, he was treated with antibiotics; in March, he was 
admitted again, and treated for about ten days; and in late 
March to early April, the veteran had abscess drainage, 
sigmoidectomy, exploratory laparotomy, and lysis of adhesion 
for postoperative small bowel obstruction.  

The latter treatment record noted that postoperative, the 
veteran's pain was difficult to control and medications were 
adjusted.  When six days after the operation the veteran had 
persistent abdominal pain with vomiting, a nasogastric tube 
was placed to address the small bowel obstruction.  After 
lack of success, a Miller-Abbott tube was placed, but 
advancement of the tube was also unsuccessful.  Because the 
veteran's x-rays failed to improve, and that the veteran 
refused intestinal reintubation, he underwent an exploratory 
laparotomy.  A MA tube was placed intraoperatively.  By 
postoperative day seven, the veteran remained comfortable and 
was tolerating a general diet well.  The incision was well-
approximated, his staples were removed, and the veteran was 
discharged in stable condition.  

Subsequent VA treatment records primarily concern the 
veteran's mental health.  For example, in September 1997 an 
individual psychotherapy note indicated that the veteran was 
mildly to moderately depressed secondary to the worsening 
medical condition of his wife.  In October 1997, the veteran 
reported that he had an abdominal hernia and that he had not 
done anything about it because of his last experience at the 
hospital.  The attending medical professional noted that the 
veteran described experiences before and after his last 
surgery, including an intense amount of pain.  The veteran 
reported that he experienced nightmares, daytime re-
experiencing of an intense amount of intense fear, and 
persistent fear and physiological reactions associated with 
certain parts of the hospital.  The assessment was that the 
veteran described post-traumatic stress disorder (PTSD) 
symptoms associated with his last surgery in addition to 
persistent, moderate depression.

The record also contains an October 1997 report from the 
veteran's treating VA psychiatrist, who noted that the 
veteran dated his current symptoms of depression back to 
April 1996 when he had been hospitalized at the VA hospital.  
The clinical formulation noted that the veteran appeared to 
be experiencing symptoms of PTSD as a result of some of the 
experiences during that hospitalization.  

In January 1998, the veteran discussed his concerns about 
facing surgery and future dental work.  He noted that that he 
could not even think about having teeth pulled or his hernia 
repaired because it made him too nervous.  In April 1998, the 
veteran continued to express this concern.  In August 1998, 
an individual psychotherapy note indicated that the veteran 
continued to be anxious about certain parts of the hospital, 
especially those parts he associated with his surgery.  In 
January 1999, the veteran continued to be anxious about 
hernia surgery, and the VA treatment provider informed the 
veteran that they could talk about strategies in preparation.  

A September 1999 psychotherapy note contained the veteran's 
report of very high anxiety associated with a previous 
surgery experience, and high anxiety at the thought of hernia 
surgery.  Several months later, the veteran was admitted for 
assessment, and described chronic stressors to include his 
spouse's medical and emotional illness, as well as financial 
concerns.  In April 2000, the veteran reported to a VA 
psychiatrist that he had been somewhat anxious the past two 
weeks, which happened each year at the time and was connected 
to a long hospital stay from several years ago.  The 
assessment was depression, stable, and some increased anxiety 
secondary anniversary reaction.  

A March 2004 VA primary care clinic note indicated that the 
veteran voiced extreme anxiety about being there, and that 
hospitals scared him based upon a bad experience with surgery 
in 1996.  The physician assistant noted that the veteran was 
being followed in mental health for PTSD.  

In various statements, the veteran described his 1996 
hospitalization experience.  He stated that the x-ray 
department had been his biggest fear, and that in between 
surgeries he had a tube placed up his nose into his stomach.  
The veteran became sick, and some said to cut the hose 
because the veteran might pull it out.  The veteran recounted 
that after the second surgery he had less pain, but when he 
got home he was sick from morphine withdrawal.  He reported 
that he still had a burning feeling.  The veteran stated that 
since his surgery he had gone from being a healthy man to a 
person who could care less about his life, and that due to 
the trauma caused by medical providers he had to deal with 
depression.  

In August 2004, the veteran underwent a VA examination.  The 
examiner noted that the veteran's claims file had been 
reviewed, along with his extensive electronic medical records 
at the facility, including past records from mental health 
clinicians.  The examiner recounted the surgeries from 1996 
noted above, along with the veteran's history of mental 
health treatment over the years.  The examination report 
reflects an interview regarding the veteran's psychiatric 
symptoms, and social history, as well as a mental status 
examination.  

In terms of diagnoses, the examiner stated that the veteran 
met the criteria for major depressive disorder, and that it 
was at least as likely as not the result of a lengthy 
hospital state.  The examiner noted that it was possible the 
veteran experienced depressive symptoms prior to that in his 
life, though the veteran had denied such.  Also, the veteran 
met the Diagnostic Criteria DSM-IV purposes for PTSD.  The 
veteran had experienced threat of death or serious injury by 
his perception during the lengthy hospital stay in April 1996 
when he endured several difficult medical procedures.  

The examiner opined that the veteran's claim mental 
disorders, namely depression and post-traumatic stress 
disorder, were related to his hospitalization in 1996.  The 
examiner did not believe, however, that these illnesses were 
caused directly by surgery; rather, they were caused by 
overall difficult experience that the veteran endured during 
that time, intestinal intubation, and the unfortunate but not 
uncommon ventral hernia.  

The examiner did not believe that the veteran's claimed 
mental disorders developed proximately due to any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of the VA in providing 
medical care at that time.  The examiner stated that it 
should be noted, as was in the veteran's record of the 
hospitalization, that the veteran had refused suggested 
treatment which was intestinal reintubation, and as a result, 
had to go to the operating room for the exploratory 
laparotomy.  The latter apparently led to the veteran's 
current 
ventral hernia. 

At his hearing in June 2005, the veteran testified that he 
had been given general anesthesia for his first surgery, 
which was like a hot bed of coals in his stomach.  He 
asserted that he had lost a lot of weight as a result of the 
surgeries, and that he had been scared away from doctors.  
The veteran's friend testified that VA treatment providers 
had sent the veteran for mental health help after the 
surgery, which according to her understanding, was done 
because the veteran had depression from the surgery.  

II.  Laws and Regulations

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown: (1) 
disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.

38 C.F.R. § 3.361(b) states that, to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  

III.  Analysis

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  

To the extent that the veteran's complaints represent 
additional disability, it is noted that VA law and regulation 
require that the evidence show that the additional disability 
is the result of VA hospital care, medical or surgical 
treatment, and, that the proximate cause of the additional 
disability must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.

Though the probative evidence of record appears to establish 
that veteran's current symptomatology associated with 
depression and PTSD are related to his experience of 
hospitalization when undergoing surgical procedures in 1996, 
the recent opinion of record concludes that any additional 
disability is not due to any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the treatment.  
Moreover, the record contains no indication, nor does the 
veteran contend, that the proximate cause of his disability 
was an event not reasonably foreseeable.  

Indeed, the most recent VA examiner performed a thorough 
assessment that, crucially, included claims file review along 
with review of electronic medical records at the facility.  
The examiner directly addressed the veteran's contentions and 
provided references to the medical evidence of record.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, great 
probative value and weight is assigned to this medical 
judgment, and the Board relies upon its conclusion that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment did not proximately cause the 
veteran's depression or other mental disorder. 

It is noted that there is no other medical evidence of record 
which contradicts this opinion.  In fact, the only contrary 
opinion of record is that of the veteran.  While his 
assertions have been considered, they do not outweigh the 
medical evidence of record.  As the record does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Moreover, SSA records do not contain any relevant finding 
concerning any carelessness, negligence, or fault on the part 
of VA in rendering treatment for the veteran in 1996 in 
relation to several surgical procedures.  

Absent any indication in the record that the veteran 
sustained additional disability as defined by statute and 
regulation, the claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 must be denied.  In view of the 
foregoing, criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a mental disorder, 
including depression, have not been met. Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
mental disorder to include depression is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


